Exhibit 10.14

 

December 20, 2004

 

AAR CORP.

AAR Receivables Corporation II

1100 North Wood Dale Road

Wood Dale, IL 60191

 

Re:                               Amendment No. 4 to Receivables Purchase
Agreement dated as of March 21, 2003 (this “Amendment”)

 

Gentlemen:

 

AAR Receivables Corporation II, an Illinois corporation (“Seller”), AAR Corp., a
Delaware corporation in its individual capacity (in such capacity, “AAR”) and as
initial servicer (in such capacity, together with its successors and permitted
assigns in such capacity, “Servicer”), have entered into a certain Receivables
Purchase Agreement dated as of March 21, 2003 (as heretofore amended or
otherwise modified, the “Agreement”; capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in the Agreement) with
LaSalle Business Credit, LLC, a Delaware limited liability company
(individually, “LaSalle”), as agent for itself and the Purchasers referred to
below (in such capacity, together with its successors and assigns in such
capacity, “Agent”), and the financial institutions from time to time parties
thereto as “Purchasers.”  Seller, Servicer, Agent and the Purchasers now desire
to further amend the Agreement as provided herein, subject to the terms and
conditions hereinafter set forth.

 

In addition, AAR executed and delivered a certain Performance Guaranty dated as
of March 21, 2003 (the “Performance Guaranty”), which Agent and Purchasers
require to be reaffirmed as a condition to the effectiveness hereof.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.  Exhibit 1 of the Agreement is hereby amended by amending and restating the
definition of “Required Purchasers” appearing therein in its entirety to read as
follows:

 

“‘Required Purchasers’ means: (a) at any time when there are two or fewer
Purchasers, all of the Purchasers and (b) if there are three or more Purchasers,
(x)

 

--------------------------------------------------------------------------------


 

at any time prior to the Facility Termination Date, Purchasers having Pro Rata
Shares aggregating to at least 51% and (ii) at any time after the Facility
Termination Date, Purchasers having outstanding Capital aggregating  to at least
51% of the aggregate Capital outstanding at any such time.”

 

2.   Reaffirmations and Representations:

 

2.1.          AAR expressly hereby reaffirms, ratifies and assumes all of its
obligations and liabilities to Agent as set forth in the Performance Guaranty. 
AAR further agrees to be bound by and abide by and operate and perform under and
pursuant to and comply fully with all of the terms, conditions, provisions,
agreements, representations, undertakings, warranties, obligations and covenants
contained in the Performance Guaranty, in so far as such obligations and
liabilities may be modified by this Amendment, as though such Performance
Guaranty were being re-executed on the date hereof, except to the extent that
such terms expressly relate to an earlier date.

 

2.2.          Except as expressly amended hereby and by any other supplemental
documents or instruments executed by either party hereto in order to effectuate
the transactions contemplated hereby, the Agreement, the Exhibits thereto and
other Transaction Documents are hereby reaffirmed, ratified and confirmed by
Seller, AAR and Servicer and remain in full force and effect in accordance with
the terms thereof. Seller, AAR and Servicer expressly ratify, confirm and
reaffirm without condition, all liens and security interests granted to Agent
pursuant to the Agreement and the other Transaction Documents and to all
extensions, renewals, refinancings, amendments or modifications of any of the
foregoing.

 

3.             The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent (unless specifically waived
in writing by Agent):

 

3.1.          Agent shall have received fully executed copies of this Amendment
executed by all parties hereto;

 

3.2.          All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be reasonably satisfactory to Agent;

 

3.3.          The representations and warranties set forth herein and in the
Agreement are true and correct in all material respects with the same effect as
if such representations and warranties had been made on the date hereof; and

 

3.4.          No event has occurred, is continuing or would result herefrom that
constitutes (a) a Termination Event or (b) an Unmatured Termination Event.

 

4.             This Amendment may be executed in one or more counterparts, each
of which shall constitute an original, but all of which taken together shall be
one and the same instrument. This Amendment may also be executed by facsimile
and each

 

--------------------------------------------------------------------------------


 

facsimile signature hereto shall be deemed for all purposes to be an original
signatory page.

 

5.             This Amendment shall be construed in accordance with and governed
by the internal laws (as distinguished from the conflicts of law provisions) of
the State of Illinois.

 

6.             Seller, AAR and Servicer hereby jointly and severally agree to
reimburse Agent for all of its out-of-pocket legal fees and expenses incurred in
the preparation and documentation of this Amendment and related documents.

 

 

LASALLE BUSINESS CREDIT, LLC,

 

as the sole Purchaser and as Agent

 

 

 

 

 

By:

 /s/ JOHN MOSTOFI

 

Title:

 Senior Vice President

 

 

 

 

ACKNOWLEDGED AND AGREED TO

 

as of the date and year first above written

 

 

 

AAR RECEIVABLES CORPORATION II, as Seller

 

 

 

 

 

By:

 /s/ MICHAEL K. CARR

 

 

Title:

 Assistant Treasurer

 

 

 

 

 

 

AAR CORP., as Servicer and

 

Performance Guarantor

 

 

 

 

 

By:

 /s/MICHAEL K. CARR

 

 

Title:

 Vice President

 

 

 

--------------------------------------------------------------------------------